September 30, United States Securities and Exchange Commission Division of Corporation Finance 100F Street, N.E. Washington, DC 20549 Re: Geant Corp. Registration Statement on Form S-1/A Filed September 21, 2016 File No. 333-213009 Ladies and Gentlemen: This letter responds to the comments from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in your letter dated September 29, 2016 to Geant Corp. (the “Company”), regarding the Company’s Registration Statement on Form S-1/A referenced above (the “Registration Statement”). Simultaneously with the filing of this letter, the Company is submitting via EDGAR Amendment No. 2 to the Registration Statement (the “Amendment”), which responds to the Staff’s comments. For your convenience, we have restated the Staff’s comments and have provided the Company’s response below each comment. General: 1. We note your response to our prior comment 2 that you will clarify the statements that “[a]ll accepted subscriptions are irrevocable, even if you subsequently learn information about us that you consider to be materially unfavorable” do not limit investors’ rights to seek remedies under Section 5 of the Securities Act of 1933 in cases of material omissions or misstatements in this registration statement. However, these statements remain on your prospectus cover page, page 7, and page 20 without clarification. Please revise Response: The statements were revised. Risk Factors, page 9 2. We note your disclosure at page 6 that the Hollander beater machine “can produce about 40-50 sheets of paper per day.” We also note that, at page 26, your potential customers include wholesale purchasers and your statement that “we arranged on a wholesale exchange, for the most part, so we will have capacity to offer our item for extensive organizations in huge amount.” Please provide a risk factor regarding the limited daily production of the Hollander beater machine on your business plan or advise. Response: The risk factor was provided. Report of Independent Registered Certified Public Accounting Firm, page F-1 3. We note that the date of the audit report issued by
